EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 3/4/2022.

The application has been amended as follows: 
Claim 12, line 1, after “claim” and before the comma, delete “11” and insert “1”.
Claim 13, line 1, after “claim” and before the comma, delete “11” and insert “1”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Choi (KR 2009002567; citations refer to machine translation filed 12/30/2020) discloses a hairline color steel sheet for use in home appliances comprising a steel sheet 1 and at least one coating layer 3 (abstract; p1-2). The steel sheet 1 has a hairline pattern (p2). Choi teaches the at least one coating layer can comprise paint composed of resin and nano-pigments (p2). Choi also teaches applying a transparent PET film to improve surface aesthetics (p2). Particular embodiments of Choi’s invention use three coatings (a primer, a base coat, and a topcoat) without a PET film, or two coatings (a primer and base coat) and a PET film (p3; Figs. 1 and 2).
Choi is silent with regard to several claimed features, including: an arithmetic average roughness (Ra) of the hairline pattern; an amount of nano-pigment to use in the primer; a primer containing a modified acrylic resin and a vinyl chloride resin as adhesion promoters; and a hard coating layer on the PET film.

Choi (US 2006/0147745) discloses an embossed color steel sheet [0002]. The sheet comprises a steel substrate 1, a primary coat paint layer (primer) 4 comprising pigment, a color base paint layer 5, a printed layer 6, and a top coat clear paint layer 7 [0020]. The primary coat can comprise a modified acryl-based resin [0041]. The reference teaches inorganic pigments can be used in amounts of 5-35% by weight in colored paints [0039; Table 1]. 
Choi ‘745 is silent with regard to: an outer plate of a refrigerator, a steel plate having a hairline pattern, a PET film layer, a primer layer that adheres such a PET film to a steel plate, vinyl chloride as an adhesion promoter, and a hard coating layer on the PET film.

Goto (WO 2013/176219; citations refer to machine translation filed 8/19/2021) discloses a steel material having a hairline appearance (abstract; p1). Goto teaches the hairline pattern formed on the surface of the material preferably has a surface roughness Ra of 0.3-2.0 μm, preferably 0.3 to 1.0 μm, to provide a pattern that is visible and aesthetically pleasing (p4). The reference discloses the use of transparent resin coatings (p5).
Goto is silent with regard to: an outer plate of a refrigerator, a PET film layer, a primer layer that adheres such a PET film to a steel plate, and vinyl chloride as an adhesion promoter, and a hard coating layer on the PET film.

Simon (US 4,232,090) discloses a primer composition comprising a polyester and an acrylic polymer suitable for bonding other coatings (particularly acrylic topcoats) to a metal base (abstract; col 1 ln 14+; col 2 ln 22+). Simon teaches the additional use of an interpolymer of a vinyl halide (e.g., chloride) and vinyl ester to provide improved pigment suspension (col 7 ln 45+; col 10 ln 67+). The reference refers to uses in the automotive industry (col 1 ln 17+).
Simon is silent with regard to: an outer plate of a refrigerator, a steel plate having a hairline pattern, a PET film layer, a primer layer that adheres such a PET film to a steel plate, and a hard coating layer on the PET film. Furthermore, while Simon teaches its primers can contain vinyl chloride and an acrylic polymer, the reference is silent with regard to the use of such materials as adhesion promoters for 

Kim (US 2017/0022340) discloses a polyester film useful for protecting a metal plate in household appliances [0001-0002]. The reference teaches the addition of a hard coating layer comprising acrylic resin to improve scratch resistance of the polyester film [0064]. To adhere the polyester to the metal plate, the polyester is coated with a primer, then laminated to a PVC film, and finally laminating the PVC film layer to the metal plate [0093-0098]. The polyester film can be given a hairline treatment [0032].
Kim is silent with regard to: a steel plate having a hairline pattern, a primer containing a modified acrylic resin and a vinyl chloride resin as adhesion promoters; a primer layer containing pigments, and a hard coating layer on the PET film.

While individual references disclose particular features of the claimed outer plate of a refrigerator, no reference of record discloses all the required features. In view of the references as a whole, one of ordinary skill in the art would not have selected the particular features of the claimed invention from the broader disclosures without the impermissible hindsight of the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787